department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend k dollars dollar_figure m dollars dollar_figure-dollar_figure n number v state w date x number y state_agency z religious person or group dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of v on date w your articles of incorporation state your purposes are charitable and religious you attest that your organizing document was amended to meet the organizational requirements of sec_501 you have reorganized as a for-profit limited_liability_company llc a copy of your operating_agreement was not included with your certificate of organization as an llc letter rev catalog number 47630w you have x directors all of which are related through family relationships your directors are chosen by and serve at the will of your president subsequent presidents will be chosen by your president through a legal will your directors cannot overrule the authority of your president your president has full and total control_over your activities and finances you represent that safeguards exist but they are part of your private internal workings your president is the only person currently receiving compensation all other positions are voluntary unpaid positions or positions that receive income based upon an individual's performance your application states you operate or will operate in a foreign_country or countries specifically you state you will operate worldwide in any country where your assistance is needed you will engage in humanitarian efforts when asked about these foreign operations you stated at this time to make issues less complicated in this process we have scaled back our objective to operate in other countries you subsequently stated that you do not have any plans to operate in a foreign_country your narrative description of activities states you are organized for religious and charity purposes through your church its members and their contributions you strive to educate and help your fellow man you intend to help out where allowed which may include helping individuals who are less fortunate or suffered loss the assistance is provided on a case by case basis and may include donation of labor from your members food goods and or funds you intend to donate funds you set_aside to legally established charities or organizations however in your response to our first information request you stated you will not be making issuing any grants foreign or domestic you state that all your time and resources are devoted to building and adding to your activities specifically you conduct religious activities sermons education and expansion you provide weekly religious services activities are conducted on the internet and will be conducted in person in the future when funds allow you the ability to purchase brick and mortar establishments your religious activities sermons and education entail a group of like-minded individuals gathering to worship according to their beliefs and customs initially activities are conducted at various public open spaces with plans to have a permanent location you spend to of your time on religious activities sermons education and expansion activities these activities are conducted weekly at a predetermined time and place which will be posted to your website video recordings of services will be available to active members you represent that you are a church recognized by the state of v in response to our information request you stated that we believe that we have made adequate changes to conform to the criteria of american guidance foundation v united_states infra we do qualify you state you have a distinct legal existence that your creed and form of worship is all creeds and forms of worship you state your distinct ecclesiastical government is your directors and leader that your formal code of doctrine and discipline are all forms of doctrine and discipline you state your religious history spans back to the year in which you were formed and that your literature will be the literature of all religions around the world if not we will continue to make changes as necessary until only active members may participate in your activities active members are required to tithe approximately k dollars per month members are required to be at least years of age submit a membership application and remain a full tithe payer you will acquire members by word of mouth and by referring individuals to your website letter rev catalog number 47630w you will have both and online and physical presence your website is currently a beta version and constantly changing you state the only people or agencies that know of your websites existence are your directors the internal_revenue_service and y your website mentions humanitarian efforts our information request asked about your humanitarian efforts you explain that your website is continually evolving and that the website no longer mentions that excerpt however your intent is to help individuals in need with funds or goods which includes donating goods or funds to a reputable organization conducting humanitarian efforts your website states that you are in need of people in every community across the country to be a z zs try to find new members in their community look after and mentor those members to become a z with a flock of their own you may compensate zs for the service they provide to their flocks z is also a title bestowed upon an active member z is a paid-voluntary service of monitoring the welfare of members zs whom you have placed under them for guiding zs strive to keep in regular contact with and monitor each member zs sign a membership agreement and are responsible for their determining their own schedule working hours and taxes zs receive payments of approximately m dollars per member per month the maximum members under each z is approximately n you state no members are receiving compensation compensation will begin once tax exempt status is obtained all of your revenue is from member tithing and all of your expenses will be used to pay compensation members are required to sign a contract agreement the contract explains that members are volunteers and as a volunteer the individual is self-employed and determines for themselves when they work and the number of hours they work zs are compensated based on the service to their flock members are subject_to entrepreneurial and financial risk and are solely responsible for losses they incur members must obtain and pay for their own insurance and obtain a federal employer_identification_number if required members must agree that they are responsible for all costs and expenses_incurred members acknowledge that they are not an employee of you and they are not a professional fundraiser and except as permitted are not authorized to act on behalf of you the contract holder must agree to arbitration in the event of any disputes with you and must indemnify you the contract states you have a limitation of liability in regard to damages including loss of profits arising from a breach of contract all members are encouraged to continually locate like-minded persons who are interested in joining and direct them to your website where they may become a member new members are placed at your sole discretion members must pay a recurring monthly tithe of approximately k dollars monthly a member must pay the recurring tithe to receive any compensation earned payment must be made on a designated day each month via electronic bill pay or money transfer along with the individual's member identification_number members agree to pay any service or transfer charges earnings are mailed via check to the member’s address on record adult members are permitted to have multiple contracts accounts which may be gifted at a later date members may cancel their tithes contributions at any time members can be removed at any time for any reason canceling the contract and membership results in the member forfeiting any earnings they may have received tithes are not refundable even if a member forgets to cancel their automatic bill pay letter rev catalog number 47630w law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities that are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles be distributed for one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 lists the purposes under sec_501 which are exempt said purposes are religious charitable scientific testing for public safety literary educational and the prevention of cruelty to children or animals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_50 i c of the code because it served a private rather than public interest in 505_f2d_1068 cir the court held that an organization seeking a ruling as to recognition of its exempt status has the heavy burden of proving that it satisfies the requirements of the particular exemption statute in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status 74_tc_846 the tax_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control of over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do letter rev catalog number 47630w 74_tc_531 in an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made on the basis of the record the court held that answers to other inquiries that were vague and uninformative the applicant had not shown that petitioner was not operated for the private benefit of its founders in 490_fsupp_304 d d c the court stated faced with the difficult task of determining whether or not religious organizations are in fact churches the irs has developed fourteen criteria with which it applies on an ad hoc basis to individual organizations said criteria includes adistinct legal existence an organization of ordained ministers a formal code of doctrine and discipline adistinct religious history arecognized creed and form of worship adefinite and distinct ecclesiastical government amembership not associated with any other church or denomination ordained ministers selected after completing prescribed studies established place of worship regular congregation regular religious services sunday schools_for religious instruction of the young schools_for the preparation of its ministers a literature of its own in 82_tc_215 the administrative record did not demonstrate that the organization would operate exclusively in furtherance of an exempt_purpose therefore denial of organization's request for tax-exempt status was reasonable in 82_tc_18 the tax_court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization had failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant in the determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service's denial stated it is well- accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace letter rev catalog number 47630w ohio disability association v commissioner t c memo states denial is justified because responses to requests for additional information failed to supplement the initial application or clarify purposes and activities and generalizations did not provide sufficient detail to determine that the organization would be operated exclusively for exempt purposes application of law you are not organized exclusively for religious charitable or other purposes as specified in the statute under sec_501 of the code subsequent information you furnished indicates you are organized as a for-profit llc this contradicts the provisions in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 which require a sec_501 organization to be organized to further an exempt_purpose and its assets to be distributed upon dissolution for one or more exempt purposes stating in your certificate of organization that the purpose for your creation is for any legal purpose negates any exempt_purpose you previously held you do not meet the operational_test under sec_1_501_c_3_-1 because you are not operated for an exempt_purpose while your activities consist in part of furthering a religious purpose other activities such as your president choosing your board_of directors subsequent presidents being chosen by the current president’s legal will and the president having full and total control_over your activities and finances show that you are furthering a non-exempt purpose more than insubstantially you state your directors serve at the will of your president and that they cannot overrule him your president also is the only individual who is currently compensated other positions in your organization may receive income based on their individual performance because of the control your president exerts on your organization you are not operated for an exempt_purpose the payments you make to z promotes the private interests of members these payments are substantial in nature for this reason you are not operating exclusively for exempt purposes sec_1 c - c thus you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 of the code and are not as described in sec_501 you are not as defined in sec_1_501_c_3_-1 ii because you are operating for the private interest of your president and the president’s family the president serves as president for life and cannot be removed this is substantial in nature and cannot be dismissed as being merely incidental to accomplishing an exempt_purpose the group of parents in revrul_67_175 provided a cooperative service for themselves and thus served their own private interests like that organization you were formed to provide benefits to your members and your president in your case a substantial portion of your activities consists of expansion activities in which zs are receiving between m dollars monthly per member in their flock these payments promote the private interests of z you serve private rather than a public interest sec_1_501_c_3_-1 i of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest letter rev catalog number 47630w you are similar to the ruling in the court cases new dynamics and bubbling well church of universal love consistent with the cited cases you were formed for the private benefit of your president and zs through the planned revenue based payments to your president and zs further your president has full and total control_over your activities and finances while you appear to meet some of the requirements under american guidance foundation your overall operations benefit your president and your members of z to such an extent that exemption under sec_501 of the code is precluded you are similar to the ruling in the court cases basic bible church v commissioner and national association of american churches v commissioner consistent with these cited cases you were formed for the private benefit of your president and members of z your intent based upon information submitted and your budget is to expand membership to pay funds to the zs your purposes further the interests of your president and your members of z in la verdad and new dynamics it was established that an organization must establish through its administrative record that it meets the requirements for exemption you have not established that you meet the requirements for exemption under sec_501 c of the code as provided in new dynamics any gaps in the administrative record will be resolved against the applicant similarly in ohio disability association the court found that even when additional information was provided but it contained generalizations and failed to clarify purposes denial is justified as in harding hospital and universal life church you have the heavy burden of establishing that you qualify for tax exemption you not proven to us that you are organized and operating in a manner appropriate under sec_501 of the code conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code you are not organized and operated exclusively for a c purpose you further the interests of your president and members which serves private interests therefore you do not qualify for exemption under sec_501 c if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents letter rev catalog number 47630w the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
